 


109 HR 332 IH: To amend the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 to require that, in order to determine that a democratically elected government in Cuba exists, the government extradite to the United States convicted felon William Morales and all other individuals who are living in Cuba in order to escape prosecution or confinement for criminal offenses committed in the United States.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 332 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. King of New York introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 to require that, in order to determine that a democratically elected government in Cuba exists, the government extradite to the United States convicted felon William Morales and all other individuals who are living in Cuba in order to escape prosecution or confinement for criminal offenses committed in the United States. 
 
 
1.Amendment to Libertad ActSection 206 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6066) is amended—
(1)in paragraph (5), by striking and after the semicolon;
(2)in paragraph (6), by striking the period and inserting ; and; and
(3)by adding at the end the following:

(7)has proven its respect for the democratic rule of law by ceasing to provide a safe harbor to individuals who have been legally indicted or convicted of serious criminal offenses, including convicted felon William Morales, and all other individuals who have fled from the United States to Cuba for the sole purpose of avoiding prosecution or confinement for serious criminal offenses committed in the United States.. 
 
